847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas V. MOUNCE, Petitioner,v.The DEPARTMENT OF the AIR FORCE, Respondent.
No. 88-3027.
United States Court of Appeals, Federal Circuit.
April 19, 1988.

Before DAVIS, Circuit Judge, COWEN, Senior Circuit Judge, and EDWARD S. SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Thomas V. Mounce v. Department of the Air Force, Docket No. SE03518510261-1, declining to review a decision that dismissed his petition for appeal for lack of jurisdiction, is affirmed.

OPINION

2
Mr. Mounce argues that the board improperly determined that it lacked jurisdiction over his appeal.  For the board to exercise jurisdiction over agency action taken pursuant to a reduction-in-force (RIF), it must be demonstrated that the employee was subject to a furlough of more than thirty (30) days, suffered a separation, or was demoted as a result of the RIF.  5 C.F.R. Sec. 351.901 (1985).  A careful review of the record supports the board's conclusion that none of these events occurred.


3
Mr. Mounce never experienced a break in service or a demotion in grade, nor was he separated or demoted as a result of the RIF.  Additionally, Mr. Mounce was not the subject of a furlough that lasted in excess of thirty (30) days.  Since the agency's RIF action did not give rise to any appeal rights, the board correctly found that it lacked jurisdiction over his appeal.  Accordingly, the full board properly denied Mr. Mounce's petition for review of the administrative law judge's decision.